Per Curiam.

Plaintiff is not entitled to recover for legal services rendered to defendant’s wife in a separation action instituted on her behalf and which terminated in defendant’s favor (Weidlich v. Richards, 276 App. Div. 383). Section 237 of the Domestic Relations Law does not, in such circumstances, authorize the maintenance of a post-judgment action for legal services rendered in the matrimonial action (see Practice Commentary of Professor Siegel in McKinney’s Cons. Laws of N. Y., Domestic Relations Law, § 237).
The judgment should be reversed, with $30 costs to defendant, and complaint dismissed.
Margett and Schwartzwald, JJ., concur; Cone, J., not voting.
Judgment reversed, etc.